United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                         Charles R. Fulbruge III
                           No. 05-50057                          Clerk
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARVIN LYDELL STARKS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:04-CR-15-1
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Marvin Lydell Starks appeals his jury convictions for

possession with intent to distribute cocaine base within 1000

feet of a school and a firearm violation during the commission of

a drug-trafficking offense.   He argues that the evidence was

insufficient to support either conviction.   Because Starks moved

for a judgment of acquittal at the close of the Government’s case

and rested without presenting any evidence, he preserved his

challenge to the sufficiency of the evidence.     See United States

v. Resio-Trejo, 45 F.3d 907, 911 n.6 (5th Cir. 1995).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50057
                                  -2-

     A review of the trial evidence in the light most favorable

to the prosecution demonstrates that “any rational trier of fact

could have found the essential elements of the crime beyond a

reasonable doubt.”     See United States v. Jaramillio, 42 F.3d 920,

922-23 (5th Cir. 1998).    The evidence established that at the

1312 West Avenue address, Starks had a key to a locked bedroom in

which officers found over 200 grams of cocaine base, a loaded .38

caliber revolver, other drug paraphernalia, and paperwork

addressed to Starks.    The evidence also established that at the

2918 Madison Avenue Apt. B, address, Starks had constructive

possession of over 100 grams of cocaine base, a sack containing

plastic bags, a razor blade with white residue, a large men’s red

jacket with $7350 in cash in a pocket, an envelope addressed to

Starks at the 1314 West Avenue address, and a Tanita scale with

cocaine residue.   Contrary to Starks’s argument, the Government

was not required to prove that he had sole access to the

residences in which officers found the cocaine base.     See United

States v. Houston, 364 F.3d 243, 248 (5th Cir. 2004).    Therefore,

the record amply demonstrates that the Government presented

sufficient evidence to establish beyond a reasonable doubt that

Starks knowingly had constructive possession of over 300 grams of

cocaine base with intent to distribute and that the residences

were within 1000 feet of a school.    See Jaramillo, 42 F.3d at

922-23.
                            No. 05-50057
                                 -3-

     The evidence was also sufficient to support his conviction

for possession of a firearm in furtherance of the commission of a

drug-trafficking offense.   As noted above, the evidence

established that Starks had a key to a locked bedroom in which

officers found over 200 grams of cocaine base and a loaded .38

caliber revolver on a night stand next to the drugs.   The jury

could infer that Starks possessed the firearm in furtherance of

the drug-trafficking offense as it was located was within arm’s

reach or was readily accessible.   See United States v. Ceballos-

Torres, 218 F.3d 409, 413-15 (5th Cir. 2000).   Therefore, the

evidence established beyond a reasonable doubt that Starks

possessed the firearm in furtherance of the drug-trafficking

offense of possession of cocaine base with intent to distribute

within 1000 feet of a school.   See id.

     AFFIRMED.